COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Juan Enriquez v. Ahmed A. Morsy

Appellate case number:      01-18-00877-CV

Trial court case number:    18-CV-0884

Trial court:                10th District Court of Galveston County

       Proceeding pro se, appellant, Juan Enriquez, has requested access to the appellate
record in this proceeding. Accordingly, the trial court clerk is directed, no later than 10
days from the date of this order, to send a copy of the one-volume clerk’s record, filed in
this Court on October 29, 2018, and the one-volume supplemental clerk’s record filed in
this Court on March 12, 2019, to appellant at the address provided in his request:
       Juan Enriquez
       TDC# 227122
       TDCJ-Terrell
       1300 FM 655
       Rosharon, Texas 77583.
And, the court reporter is directed, no later than 10 days from the date of this order, to
send a copy of the reporter’s record filed in this appeal on March 7, 2019, to appellant at
the above address. We further direct the district court clerk and the court reporter, no
later than 15 days from the date of this order, to notify the Clerk of this Court the date on
which delivery to appellant was made.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __May 30, 2019____